Citation Nr: 0508173	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  98-20 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for hypertension and 
heart murmur as secondary to service-connected arrested 
pulmonary tuberculosis (PTB).

2.  Entitlement to compensation for hypertension and heart 
murmur under the provisions of 38 U.S.C.A. § 1151 (West 
2002).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from April 1945 to March 1948.


FINDINGS OF FACT

1.  The veteran's hypertension and heart murmur are not 
related to service or service-connected disability.

2.  The preponderance of the credible and probative evidence 
of record shows that there is no additional disability 
associated with hypertension, heart murmur, or other coronary 
disorder that was the result of carelessness, negligence, 
lack of skill, or involved errors in judgment or similar 
instances of fault on the part of the Department of Veterans 
Affairs (VA).


CONCLUSIONS OF LAW

1.  The veteran's hypertension and heart murmur are not 
casually related to service or service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2004).

2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for hypertension and heart murmur is 
not warranted.  38 U.S.C.A. § 1151 (West 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board of Veterans' Appeals (Board) notes 
that this matter has been developed pursuant to the 
guidelines established in the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) 
(VCAA).  In this regard, the record reflects that appellant 
has been notified on numerous occasions of the need to 
provide medical evidence that current hypertension and 
disability associated with heart murmur are related to 
service-connected disability or that there is additional 
relevant disability caused by the fault of VA.

First, the veteran was advised in correspondence dated in 
February 1998 of the nature of the evidence needed to support 
his claim for service connection for hypertension and 
disability associated with heart murmur, which included both 
evidence of current disability and medical evidence of a link 
between that disability to service or service-connected 
disability.  An April 1998 letter reiterated what he needed 
to provide as to his claim for service connection, and 
advised him that he needed to be able to show both negligence 
and additional disability in order to prevail on his claim 
under 38 U.S.C.A. § 1151.  

Thereafter, the claims file reflects that he was advised of 
such requirements in the July 1998 rating decision and 
September 1998 statement of the case (both claims), and a 
November 1998 supplemental statement of the case (service 
connection).  A January 2000 letter also once again noted the 
evidence necessary to substantiate a claim under 38 U.S.C.A. 
§ 1151, the evidence that the veteran would provide and the 
evidence that would be provided on the veteran's behalf.  

The claims file reflects that the veteran was again advised 
of the evidence necessary to substantiate his claims in a 
June 2000 rating decision and July 2000 statement of the case 
(1151 claim), September 2001 correspondence (service 
connection), a February 2002 supplemental statement of the 
case (service connection), and an April 2002 supplemental 
statement of the case (both claims).  

In addition, the veteran was also advised of all of the 
pertinent medical opinions that had been obtained in the case 
(including the opinion from an independent medical examiner 
obtained by the Board in September 2004), such that the 
veteran was clearly aware of the steps that had been taken to 
develop his claims and therefore the action that he could 
take to supplement or respond to those steps.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Although the September 2001 VCAA notice letter clearly came 
after the rating actions that originally denied the claims, 
and did not specifically request that the appellant provide 
any evidence in the appellant's possession that pertained to 
the claims as addressed in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), as demonstrated from the foregoing 
communications from the regional office (RO) and the Board, 
the Board finds that appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  All the VA requires is that the duty to notify under 
the VCAA is satisfied, and the claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The Board further notes that the veteran has been provided 
with the applicable law and regulations pertinent to his 
claims, and there is no indication that there are any 
outstanding relevant documents or treatment records that have 
not been obtained or that are not otherwise sufficiently 
addressed in documents or records already associated with the 
claims file.  In addition, neither the veteran nor his 
representative has indicated any intention to provide any 
medical opinion to contradict any of the opinions or findings 
in the record.  

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter under the VCAA.

Service connection may be established for a disability 
resulting from disease or injury incurred or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131 (West 2002).  
Service connection may also be established if a disability is 
causally related to service-connected disability.  38 C.F.R. 
§ 3.310 (2004).

In addition, when a veteran served 90 days or more during a 
period of war and cardiovascular disease becomes manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such diseases during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 C.F.R. §§ 3.307, 3.309 (2004).

Effective October 1, 1997, 38 U.S.C.A. 1151 was amended by 
Congress.  See Section 422(a) of PL 104-204.  The purpose of 
the amendment is, in effect, to overrule the Supreme Court's 
decision in the Gardner case, which held that no showing of 
negligence is necessary for recovery under section 1151.  In 
pertinent part, 1151 is amended as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service connected. For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and-

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable."

Here, the veteran's claim for benefits under 38 U.S.C.A. § 
1151 was received in October 1999 and, accordingly, the claim 
will be adjudicated by the Board, as it was by the RO, under 
the version of 38 U.S.C.A. § 1151 that requires VA fault.

Service medical records reflect that the veteran began 
receiving treatment in September 1947 for symptoms associated 
with a lesion in the right lung.  The remainder of the lung 
fields were indicated to be clear and the heart and aorta 
appeared normal in size and contour.  It was noted that the 
nature of the lesion was uncertain, the physician indicating 
that it could represent a resolving atypical pneumonia or 
minimal reinfection PTB.  Further clinical evaluation was 
suggested.

At the end of September 1947, reexamination indicated no 
change in the character or extent of the lesion in the right 
upper lobe.  At this time, atypical pneumonia was ruled out 
and the impression was minimal reinfection PTB of 
undetermined activity.  In mid October 1947, it was believed 
that the veteran's PTB was in an arrested status.  In 
December 1947, it was noted that one year earlier, the 
veteran had been in close contact with a fellow shipmate who 
had an active and far-advanced case of PTB.  The diagnosis 
was changed at this time to tuberculosis, pulmonary, 
reinfection arrested, minimal.  After the diagnosis was 
temporarily changed to "no diagnosis" several days later, 
in January 1948, the diagnosis was changed back to minimal 
arrested reinfection PTB.  

A February 1948 medical board concluded that while the 
veteran's PTB was considered to be in an arrested status, the 
nature of the disorder (possible relapse) was considered to 
be disqualifying for further service.  In March 1948, it was 
noted that there were no clinical signs or symptoms to 
substantiate the diagnosis of PTB other than X-ray findings.

VA medical examination in January 1949 revealed that the 
veteran reported receiving no treatment since his discharge 
from service.  At this time, the veteran's blood pressure was 
noted to be 130/84.  Evaluation of the cardiovascular 
symptoms indicated negative findings.  X-rays of the chest 
revealed an increase in lung markings in the second right 
interspace anteriorly and several discreet fibrotic 
infiltrations.  Cardiac and aortic shadows were found to be 
normal.  Special chest examination revealed that the veteran 
reported being markedly fatigued since his separation from 
the service.  The diagnosis was PTB, reinfection type, 
minimal, activity undetermined, but presumably active.

VA special chest examination in February 1949 revealed that 
the veteran reported feeling better since his last 
examination and evaluation of the heart indicated normal 
sounds, regular rhythm, no murmurs, and blood pressure of 
120/90.  The diagnosis was PTB, reinfection type, minimal, 
apparently arrested, slight symptoms.

A November 1949 VA medical summary indicates that in April 
1949, blood pressure was 130/90 and evaluation of the heart 
revealed that the aortic sound equaled the pulmonic second 
sound, that rhythm was regular, and that there were no 
murmurs.  The diagnosis was PTB, reinfection type, minimal, 
apparently arrested.  In July 1949, blood pressure was 
124/68, and in October 1949, it was noted that the veteran 
was being continued as an apparently arrested case.  

VA medical examination in September 1953 revealed that the 
veteran's occupation was that of a chiropractor and that he 
had been reportedly fine since his past physical examination 
in February 1952.

VA medical examination in November 1954 revealed that the 
veteran reported no chest symptoms since his previous 
examination.  The diagnosis was minimal chronic PTB, inactive 
for 50 months.

VA outpatient records from November 1954 to February 1962 
reflect that in January 1957, evaluation of the 
cardiovascular system revealed that the heart was clear, that 
pedal pulses were palpable bilaterally, and that there were 
no varicose veins.

VA medical examination in March 1962 indicated that blood 
pressure was 116/86 and that the veteran's heart sounded 
normal.  The diagnosis was minimal chronic PTB that had been 
inactive for over 14 years.

VA medical examination in April 1963 indicated that blood 
pressure was at 130/80 and that evaluation revealed the point 
of maximal impulse at the 5th interspace at the midclavicular 
line, no cardiomegaly, and no murmurs or arrhythmias.

VA examination in June 1966 revealed blood pressure of 
122/88, and in May 1967, it was 106/88.  

In August 1979, the veteran was hospitalized at the VA for 
the treatment of nasal polypectomy on the left nostril and 
during this admission, there were blood pressure readings of 
180/100, 162/90, 158/94, 164/92, 180/106, 190/100, 130/82, 
122/80, and 128/86.  At the time of discharge, it was noted 
that blood pressure was within normal limits at 120-130/80-
86, and that he was being discharged without medication 
except for Tylenol.

In September 1979, the veteran was hospitalized at the VA for 
repair of right and left inguinal herniorrhaphy, and during 
this admission, chest X-rays and an electrocardiogram (EKG) 
were interpreted to reveal negative findings.  Blood pressure 
readings included 170/100, 180/110, 168/96, and 178/116.  

VA hospital records from November and December 1979 reflect 
the veteran's hospitalization at this time for left nasal 
polypectomy and other procedures related to chronic maxillary 
disease.  EKG once again revealed negative findings and 
evaluation of the heart revealed a regular rate without 
murmur with blood pressure readings of 172/104, 150/84, 
168/110, and 148/92.  

The veteran underwent additional left nasal polypectomies in 
November 1981, at which time there were blood pressure 
readings of 164/96, 142/90, and 150/98, and again in February 
1983, at which time there were blood pressure readings of 
180/110 and 182/100.

The veteran again underwent surgery for left nasal polyps and 
sinusitis in December 1984, and while EKG continued to 
reflect negative findings, blood pressure readings included 
190/120, 196/116, 174/116, 174/110, 170/110, 200/112, 
184/100, and 178/110, and there was a December 1984 nursing 
diagnosis that included high blood pressure.

VA hospital records from March 1988 reflect that the veteran 
was admitted to undergo a left lateral rhinotomy with wide 
excision of the inverted papilloma, and diagnoses now 
included hypertension, controlled with medication.  In the 
discharge summary, it was noted that the veteran was admitted 
with elevated blood pressure, for which he was being followed 
in the Hypertension Clinic.  He was noted to have diastolics 
of greater than 100 frequently throughout his 
hospitalization, but it was further noted that of the 11 
readings taken during the four days immediately prior to 
discharge, all but one reflected diastolics of 100 or above.  
It was also noted that a March 1988 EKG was interpreted to 
reveal sinus tachycardia at 54.  During this admission, his 
medications were adjusted to Clonidine.  

A VA discharge summary from June 1989 reflects that the 
veteran was admitted at this time with diagnoses of 
hypertension and organic heart disease with left ventricular 
hypertrophy, pulmonary insufficiency and atherosclerosis of 
the aortic arch.  The summary further indicates that the 
veteran had been followed for refractory hypertension since 
January 1988, and that while blood pressures were noted to be 
high and uncontrolled since 1979, treatment was not initiated 
until January of 1988.  At that time, the veteran was found 
to have concentric left ventricular hypertrophy by echo, and 
consistently chronic uncontrolled hypertension.  It was 
further indicated that over the past 18 months treatment had 
been complicated by miscommunications and numerous medication 
intolerances, and the veteran was noted to be convinced that 
the only routine that worked for him was Clonidine.

The heart was noted to have a normal sinus rhythm with a 
Grade II holosystolic murmur with transmissions throughout 
the aortic arch, subclavians and right carotid.  There were 
no premature beats, and there was no palpable organomegally 
or aortic femoral bruits.  Blood pressures sitting were 
160/94 and standing, 130/85.  Certain findings were found to 
be suggestive of underlying organic heart disease with 
impaired conduction system.  Additional records from his 
hospitalization dated in June 1989 indicate that blood 
pressures were noted to be high since 1979, but that 
treatment was not started until January 1988, and that at 
that time, the veteran was found to have left ventricular 
hypertrophy (concentric), consistent with chronic 
uncontrolled hypertension.

VA hospital records from September 1995 continue to reflect 
the veteran's ongoing treatment for hypertension.  At this 
time, it was noted that the veteran had been cutting down on 
his blood pressure medication.  

VA hospital records from December 1997 reflect diagnoses that 
included hypertension and organic heart disease, etiology 
hypertensive.  

VA examination in July 1998 revealed that in the process of 
reviewing the veteran's treatment record, the examiner could 
find no indication of the reactivation of any mycobacterial 
tuberculosis.  In regards to the heart, it was noted that the 
veteran reported an increase of blood pressure over the 
years, but that he denied any chest pains or palpitations, 
paroxysmal nocturnal dyspnea, orthopnea, pedal edema, 
claudication, syncope, or varicose veins.  Physical 
examination revealed blood pressure of 160/78.  On the 
cardiac examination, there was a holosystolic murmur II/VI 
best heard in the tricuspid and mitral areas with the 
diaphragm of the stethoscope.  The diagnosis was pulmonary 
tuberculosis, inactive, minimal functional impairment, 
hypertension, controlled with medications without evidence of 
end-organ damage at present, holosystolic murmur without 
functional impairment, and past history of nasal polyps, 
current asymptomatic.  The examiner opined that it was far 
less likely than not that the veteran's identified health 
conditions were related to his past history of tuberculosis.  
He further noted that the veteran's heart murmur was not 
reported in the April 1963 compensation and pension 
examination, and it was more likely than not related to 
either normal valvular changes associated with aging or past 
history of uncontrolled or poorly controlled hypertension.

At the veteran's hearing in October 1998, the veteran 
testified that Dr. G. indicated to him in 1991, that his 
hypertension began several years earlier (transcript (T.) at 
pp. 2-3).  His blood pressure was noted to be elevated in 
1982 (T. at p. 3).  Right now, the veteran was taking 
Quantadine and Anelepro (T. at p. 4).  He was first placed on 
medication for hypertension in about 1987 (T. at p. 7).  In 
about 1996, the veteran was also told he had a heart murmur 
(T. at p. 8).  After he was treated for PTB in service, he 
recalled being told that he did have much wrong with him (T. 
at p. 9).

In a VA medical statement dated in April 2000, Dr. M. noted 
his review of the claims file with respect to the claim that 
the failure to treat hypertension earlier than 1988 
contributed to an accelerated pace of deteriorated changes 
related thereto.  Dr. M. stated that it seemed that it was 
equivocal or debatable that a specific diagnosis of essential 
hypertension was made as early as 1979, but it was noted that 
his blood pressures on a number of occasions were elevated 
and that early efforts to medicate were unsuccessful due to 
apparent intolerance of the drugs, unsatisfactory side 
effects, or inadequately controlled disease.  Dr. M., further 
noted that from the very first, the lack of end-organ damage 
suggested that he had not undergone rapid deterioration over 
time as the claim implied.  Further, Dr. M. opined that in 
regard to his early claims that his service-connected 
tuberculosis was in some manner causative of his 
hypertension, certainly there was no basis for that 
contention.

In any event, Dr. M. indicated that serious efforts to treat 
hypertension began in 1988 and that blood pressure was 
controlled in the late 1990's without evidence of end-organ 
damage such as retinopathy, renal failure, etc.  However, one 
examiner commented that a concentric left ventricular by 
echocardiogram was noted in 1988, which would indeed be 
consistent with chronic uncontrolled hypertension.  In 
addition, it was likely that the veteran's blood pressure 
would qualify as essential hypertension back in 1979, and Dr. 
M. noted that conscientious efforts to manage it were made 
difficult by poor communication and intolerances with self-
management.  

Dr. M. believed that it was reasonable to assume that 
somewhere along the line before treatment was established in 
1988, the veteran developed essential hypertension and would 
have been most benefited by being properly controlled by 
medication at that time.  Dr. M. also remarked that the 
records did not reflect any fault on the part of the 
physicians, but from the factors noted above.  In addition, 
recent evaluation in 1998 indicated that there had been no 
resultant end-organ damage.  A perusal of the echo report did 
not allow for consideration of alternate causes, but it might 
be most fair to accept the hypertrophy as at least in part 
due to the veteran's untreated or uncontrolled hypertension.  

However, Dr. M. opined that from the observable physical and 
medical findings, the veteran's physical condition did not 
deteriorate at an accelerated rate or pace during this so-
called untreated early phase.  Once again, Dr. M. noted that 
a quite recent thorough examination clearly stated that no 
end-organ damage was demonstrated.  Having treated essential 
hypertension patients for many, many years as an internist, 
Dr. M. did not believe that there was undue delay in 
establishing antihypertensive medication and he did not 
believe that there was an acceleration of any disease process 
in relation to this.

VA outpatient records from February 2001 reflect diagnoses 
that included history of hypertension and hypertensive heart 
disease, valvular heart disease, and calcific aortic valve 
disease with aortic stenosis.

A March 2001 VA hospital summary reflects that the veteran 
was admitted with a four to five day history of dyspnea, 
weakness, and fatigue.  Blood pressure was 140/77 and 
examination of the heart revealed a prominent, 2/3 systolic 
murmur in both atrial and mitral areas.  

March 2001 VA chest X-rays were interpreted to reveal an 
impression that included arteriosclerotic cardiovascular 
disease with cardiomegaly.

An independent medical opinion was obtained in September 
2004, and in connection with this opinion, the examiner 
reviewed pertinent records from the veteran's claims file.  
The examiner noted elevated blood pressure readings in 1979, 
1981, and 1983.  In addition, the examiner noted that at the 
time of a sinus surgery in March 1988, the veteran had an 
extremely elevated blood pressure at 260/120.  According to 
the problem list at this time, a formal diagnosis of 
hypertension was established in March 1988, but the recording 
physician noted the date of onset as 1979.  The examiner 
further indicated that he carefully reviewed results from 
echocardiographic findings beginning in 1988, at which time 
it was recorded that the veteran had findings of left-
ventricular hypertrophy and pulmonary insufficiency.  
Although no valvular disease was noted in 1997 or 1998, in 
2001, an echocardiogram did reveal concentric left-
ventricular hypertrophy concurrent with mild-to-moderate 
aortic stenosis.  

It appeared to the examiner that the veteran clearly did have 
significant hypertension beginning probably in 1979, and that 
in the period around 1983, it was quite severe.  He did not 
believe the veteran was on treatment for hypertension until 
around 1988, at which time the severity of the hypertension 
was recognized.  Despite the problem being recognized and 
treatment attempted, the examiner also found that it was 
clear from the record that the veteran was extremely 
difficult to treat, and was not anxious to take appropriate 
medications for hypertension.  The examiner found that the 
record clearly substantiated that there was no significant 
relationship between the pulmonary tuberculosis the veteran 
had as a young man and his hypertension.

With respect to the contribution of left-ventricular 
hypertrophy to his symptoms, the examiner stated that this 
was not particularly clear.  The echocardiographic 
recordings, as mentioned earlier, did not substantiate 
significant left ventricular hypertrophy until around 2001.  
At that time, the veteran developed aortic stenosis (at least 
mild to moderate), which was probably a contributing factor 
to his development of left-ventricular hypertrophy, and 
perhaps to his symptoms.  Also, there was no specific mention 
or suggestion on the echocardiograms of left-ventricular 
diastolic dysfunction.  

In summary, the independent medical examiner concluded that 
prior to January 1988, there were blood pressure readings 
substantiating hypertension, and that it appeared that VA 
physicians did not take care of this veteran's recognized 
hypertension or diagnosed the problem of hypertension until 
1988.  The examiner went on to state that this was the 
response to Question A that requested the examiner to 
indicate whether one or more VA physicians failed to diagnose 
or treat the veteran's hypertension, which a physician 
exercising the degree of skill and care ordinarily required 
of the medical profession should have diagnosed and treated.  
In terms of Question B (did the veteran suffer additional 
disability which would have been avoided if proper diagnosis 
and treatment had been rendered), the examiner believed that 
it was doubtful that the answer was "yes," because, as 
mentioned earlier, treatment had been begun by this time and 
he did not believe that there was clear evidence for left-
ventricular diastolic dysfunction.  The examiner went on to 
comment that the veteran's unwillingness to follow 
recommended treatment regimens for hypertension was probably 
a major component in the failure of treatment to prevent 
left-ventricular hypertrophy.


II.  Analysis

Turning first to the issue of entitlement to service 
connection for hypertension and heart murmur as secondary to 
service-connected PTB, the Board would initially note that it 
is not entirely clear from the record that there is any 
disability specifically associated with the veteran's heart 
murmur.  However, in view of various current diagnoses of 
coronary disability and the history of hypertension since 
1979, the Board will find that the requirement of a current 
disability with respect to this claim has been satisfied.

However, as the veteran was notified on numerous occasions, 
it is further necessary that the evidence demonstrate a nexus 
between current disability and service or service-connected 
disability.  

In this regard, there is no evidence of hypertension or heart 
murmur in service, and no evidence linking hypertension or 
disability associated with heart murmur directly to service.  
In addition, while there were blood pressure readings of 
120/90 and 130/90 in February and April 1949, respectively, 
neither reading was noted to be a manifestation of 
hypertension and at the time of examination in February and 
November 1949, no murmurs were found, and there was no 
diagnosis of coronary disability.  In fact, blood pressure in 
July 1949 was 124/68.  The record also does not reflect 
consistent diastolic readings of 90 or more until August 
1979, over twenty years after the veteran's discharge from 
active service.  

In addition, while the record reflects that the veteran is a 
chiropractor and thus has had training in medicine, there is 
no evidence that he possesses any education or training that 
would enable him to link a current coronary disability to 
service.  Thus, his statements regarding a connection between 
the two is found to be of little or no probative value.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Therefore, the Board finds that a preponderance of the 
evidence is against any relationship between the veteran's 
hypertension and any current disability associated with his 
heart murmur, and the veteran's period of active service.

As for the claim that the veteran's hypertension and heart 
murmur are secondary to his service-connected PTB, there are 
several medical opinions that do not find any support in the 
record for an association between hypertension or the 
veteran's heart murmur and his service-connected PTB.  More 
specifically, the July 1998 VA PTB examiner examined the 
veteran and the record and after noting diagnoses of 
pulmonary tuberculosis, inactive, minimal functional 
impairment, hypertension, controlled with medications without 
evidence of end-organ damage at present, holosystolic murmur 
without functional impairment, and past history of nasal 
polyps, current asymptomatic, the examiner opined that it was 
far less likely than not that the veteran's identified health 
conditions were related to his past history of tuberculosis.  

In addition, in April 2000, Dr. M. opined that in regard to 
the veteran's claim that his service-connected tuberculosis 
was in some manner causative of his hypertension, certainly 
there was no basis for that contention, and the September 
2004 independent medical examiner found that the record 
clearly substantiated that there was no significant 
relationship between the pulmonary tuberculosis the veteran 
had as a young man and his hypertension.

The record also does not contain any medical opinion that 
contradicts any of these opinions.  Consequently, the Board 
also finds that the preponderance of the evidence is against 
the veteran's claim for service connection for hypertension 
and a heart murmur as secondary to his service-connected PTB.

With respect to the veteran's claim for compensation for 
benefits under 38 U.S.C.A. § 1151, as the Board indicated 
previously, the critical inquiry under post-Gardner 
interpretation of 38 U.S.C.A. § 1151 is whether additional 
disability resulted from VA medical treatment.  (Neither the 
veteran nor his representative have asserted that the veteran 
sustained additional disability as the result of an event 
that was not reasonably foreseeable.)  In the process of 
making such inquiry, the Board will address the evidence in 
favor and against the veteran's claim.  

With respect to evidence in favor of the veteran's claim, the 
Board notes once again that current relevant coronary 
diagnosis is conceded here and the opinion of the September 
2004 independent medical examiner can at least be used to 
support the proposition that the VA improperly failed to 
diagnosis and treat the veteran's hypertension before 1988.  
In addition, the Board readily acknowledges and has examined 
the veteran's own statements and argument to the effect that 
the failure to diagnose his hypertension in 1979 resulted in 
additional coronary disability.  However, there is no 
evidence of additional coronary disability that has been 
linked by competent medical opinion to the VA's failure to 
timely diagnose and treat his hypertension.  As was mentioned 
above, while the veteran obviously has training and a 
background in medicine as a chiropractor, there is no showing 
that he is qualified to render a medical opinion regarding 
the etiology of coronary disorders, and his opinion is 
entitled to little or no weight.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, supra.  

As for the treatment records themselves, as was already 
mentioned, they are not reflective of identifiable coronary 
disability that was caused by negligent VA treatment.

In addition, although appellant had not provided medical 
evidence demonstrating that VA treatment contributed to any 
current coronary disability, VA sought the above-noted 
opinions of Dr. M. in April 2000, and the independent medical 
examiner, in September 2004.  In this regard, while it may be 
argued that the independent medical examiner found that VA 
physicians should have diagnosed and treated the veteran's 
hypertension prior to 1988, neither this examiner nor Dr. M. 
found that valvular disease or any other additional coronary 
disability resulted from any fault on the part of VA.  More 
specifically, Dr. M. concluded in April 2000 that from the 
observable physical and medical findings, the veteran's 
physical condition did not deteriorate at an accelerated rate 
or pace during this so-called untreated early phase.  
Moreover, the September 2004 independent medical examiner 
concluded that the veteran did not suffer additional 
disability which would have been avoided if earlier diagnosis 
and treatment had been rendered, noting that when treatment 
had begun, he did not believe that there was clear evidence 
for left-ventricular diastolic dysfunction.  There is no 
medical opinion in the record that disputes the opinions of 
the April 2000 and September 2004 examiners.

Therefore, after having reviewed the record as to this issue, 
and for the reasons and bases expressed above, the Board also 
concludes that the preponderance of the evidence is against a 
finding of any additional disability associated with 
hypertension, heart murmur, or any other coronary disorder 
that is the result of carelessness, negligence, lack of 
skill, or involved errors in judgment or similar instances of 
fault on the part of VA.  Accordingly, the claim for 
entitlement to VA benefits pursuant to 38 U.S.C.A. § 1151 is 
also denied.


ORDER

Entitlement to service connection for hypertension and heart 
murmur as secondary to service-connected PTB is denied. 

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for hypertension and heart murmur is 
denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


